United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1448
Issued: October 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 1, 2016 appellant filed a timely appeal from a June 8, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation
effective June 9, 2016 based on her capacity to earn wages in the selected position of
receptionist.
FACTUAL HISTORY
On October 3, 2012 appellant, then a 51-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on September 22, 2012 she sustained a left shoulder
1

5 U.S.C. § 8101 et seq.

injury due to shifting bundles of mail in her postal vehicle. OWCP initially accepted her claim
for a left shoulder/upper arm (acromioclavicular) sprain and it later expanded the acceptance to
include a complete rotator cuff rupture of her left shoulder. Appellant stopped work on
October 2, 2012 and received disability compensation on the daily rolls beginning
December 11, 2012.2
The findings of an October 3, 2012 left shoulder x-ray revealed mild degenerative
changes of the left acromioclavicular joint with no evidence of fracture. A January 28, 2013
magnetic resonance imaging (MRI) scan of the left shoulder contained an impression of fullthickness rotator cuff tear involving the distal supraspinatus tendon and mild osteoarthritis
involving the acromioclavicular joint.
On February 27, 2013 Dr. Brian Ziegler, an attending Board-certified orthopedic surgeon,
performed OWCP-approved left shoulder surgery, including arthroscopic subacromial
decompression, distal clavicle excision, and rotator cuff repair.
In an August 15, 2013 report, Dr. Ziegler noted that his physical examination of appellant
on that date showed no swelling or crepitus of her left shoulder. There was mild tenderness over
the anterior portion of her left shoulder. Dr. Ziegler released appellant to return to limited-duty
work on a full-time basis with restrictions of no overhead use of the left arm and no
lifting/carrying more than 15 pounds.
OWCP referred appellant to Dr. David B. Lotman, a Board-certified orthopedic surgeon,
for a second opinion examination in order to further evaluate her ability to work and the
existence of any work-related residuals. As part of the evaluation, Dr. Lotman arranged for
appellant to undergo a functional capacity evaluation (FCE) on August 22, 2013. A report of the
results from the August 22, 2013 FCE, involving both upper extremities, indicated that appellant
did not perform with a determined and consistent effort and that she had demonstrated behaviors
associated with a high pain focus.
In a September 19, 2013 report, Dr. Lotman discussed appellant’s September 22, 2012
work injury and noted that she complained of pain and soreness in her left shoulder. He reported
the findings of his September 18, 2013 physical examination of both upper extremities.
Appellant reported tenderness in the area of her left lateral clavicle and supraspinatus muscle
belly but her right shoulder was described as asymptomatic. Dr. Lotman found that appellant’s
left shoulder and acromioclavicular sprains had resolved. He noted that the August 22, 2013
FCE showed submaximal effort by appellant and indicated that, based on his examination and
evaluation, she was capable of working on a full-time basis with permanent restrictions
contained in an enclosed form report. In an enclosed work capacity evaluation form (Form
OWCP-5c) dated September 18, 2013, Dr. Lotman indicated that appellant was capable of
working on a full-time basis with permanent restrictions of pulling and pushing no more than 20

2

Appellant received disability compensation on the periodic rolls beginning December 15, 2013.

2

pounds for three hours a day, lifting no more than 30 pounds for three hours a day, and no
engaging in climbing/reaching above shoulder level.3
Appellant did not return to work around the time Dr. Ziegler and Dr. Lotman indicated
that she could return to limited-duty work.
In April 2014 OWCP referred appellant to Dr. Brian C. Leung, a Board-certified
orthopedic surgeon, for a second opinion examination in order to further evaluate her ability to
work and the existence of any work-related residuals. In a report dated May 30, 2014, Dr. Leung
reported appellant’s factual and medical history and reported the findings of his physical
examination on that date. He noted that appellant exhibited positive impingement of her left
shoulder on examination. Dr. Leung found that appellant still had some residuals of her
September 22, 2012 work injury, including those related to a left rotator cuff tear that had not
fully healed. He determined, however, that appellant could perform limited-duty work on a fulltime basis. Dr. Leung reported in an enclosed June 10, 2017 Form OWCP-5c that appellant had
the following permanent restrictions: reaching above shoulder level for four hours a day,
pushing and pulling no more than 45 pounds for four hours a day, and lifting no more than 25
pounds for four hours a day.
In September 2014 appellant began to participate in a vocational rehabilitation program
designed to return her to work. Appellant’s vocational rehabilitation counselor noted that
Dr. Leung had advised that appellant could work on a full-time basis with restrictions.
In an October 6, 2014 letter, appellant asserted that she sustained a right shoulder
condition as a consequence of overuse of her right upper extremity necessitated by her accepted
September 22, 2012 left shoulder injury. She requested that OWCP accept her right shoulder
condition as work related and pay medical expenses related to the condition.4
In a December 1, 2014 report, Dr. Ziegler indicated that appellant could perform limitedduty work on a full-time basis with restrictions of no overhead use of the left arm and no
lifting/carrying more than 15 pounds.
In a June 10, 2015 report, Dr. Ramy S. Hanna, an attending Board-certified orthopedic
surgeon, indicated that appellant reported having right shoulder symptoms over the last several
years, including pain, clicking, popping, and weakness. Appellant denied any neck pain or
radiating pain, numbness, or tingling. Dr. Hanna indicated that, upon physical examination on
that date, appellant exhibited right acromioclavicular joint tenderness, positive right shoulder
impingement, and pain at extremes of right shoulder abduction and external rotation. He

3

In a supplemental report dated October 17, 2013, Dr. Lotman indicated that the findings of October 10, 2013
MRI scan and computerized tomography (CT) scans of appellant’s left shoulder did not change his prior opinion
regarding her ability to work.
4

In a June 11, 2015 letter and an undated letter received on June 23, 2015, appellant also asserted that her right
shoulder condition was suffered as a consequence of her accepted left shoulder injury.

3

diagnosed several right shoulder conditions, including degenerative joint disease of the
acromioclavicular joint, impingement, and tendinitis.5
In July 2015 appellant’s vocational rehabilitation counselor determined that appellant was
vocationally and medically able to perform the selected position of receptionist, and that state
employment services showed the position was available in sufficient numbers so as to make it
reasonably available within her commuting area with average wages of $400.00 per week. The
Department of Labor, Dictionary of Occupational Titles (DOT) indicates that the selected
position of receptionist (DOT No. 237.367-038) involves receiving visitors, answering telephone
calls, and limited typing of documents. The position was sedentary in nature and required
frequent reaching, handling, and lifting up to 10 pounds. Appellant’s participation in the
vocational rehabilitation program did not result in her return to work.
In a July 22, 2015 decision, OWCP denied appellant’s claim for a consequential right
shoulder condition because the medical evidence of record did not show that she sustained a
right shoulder condition related to the accepted left shoulder condition. It noted that Dr. Hanna
did not provide an opinion in his June 10, 2015 report that appellant sustained a right shoulder
condition related to her September 22, 2012 employment-related left shoulder injury.
In a December 17, 2015 report, Dr. Hanna reported findings of his physical examination
on that date noting that appellant had presented for reexamination of her right shoulder. He
indicated that she had full active and passive range of motion of her right shoulder with positive
impingement and he diagnosed right shoulder impingement, right rotator cuff tear, and right
shoulder bursitis/tendinitis.
In another December 17, 2015 report, Dr. Hanna noted that appellant’s accepted
September 22, 2012 left shoulder injury created a natural tendency to over use her right upper
extremity. He found that this overuse was of sufficient force to aggravate the degenerative
condition in her right shoulder to the point that she now required medical treatment for the right
shoulder.
In late-December 2015, OWCP referred appellant to Dr. Jonathan Black, a Boardcertified orthopedic surgeon, for a second opinion examination in order to further evaluate her
ability to work and the existence of any work-related residuals. In a report dated January 27,
2016, Dr. Black discussed appellant’s factual and medical history and provided findings of the
physical examination he performed on that date. He noted that appellant reported first having
left shoulder symptoms and then having right shoulder symptoms after undergoing left shoulder
surgery in 2013. Dr. Black advised that, upon examination, appellant had full range of motion of
her left shoulder and that she had 5/5 strength in all the muscle groups of her left upper
extremity. Appellant exhibited an exaggerated pain response to palpation of her left shoulder
and examination of the right shoulder revealed unremarkable range of motion, no tenderness or
gross instability, and normal strength and tone. Dr. Black indicated that he had been provided a
description of the selected position of receptionist, including a description of its required
5

Dr. Hanna noted that June 10, 2015 right shoulder x-ray testing he obtained in his office showed degenerative
joint disease of the right acromioclavicular joint, with normal alignment and no obvious fracture/dislocation. The
record does not contain a report of this June 10, 2015 testing.

4

physical duties, and he opined that appellant could perform the position on a full-time basis
without restrictions.
In an April 7, 2016 letter, OWCP advised appellant that it proposed to reduce her wageloss compensation based on her capacity to earn wages in the selected position of receptionist.6
It informed her that the evidence of record showed that she was vocationally and physically
capable of working in the receptionist position. OWCP afforded appellant 30 days to submit
evidence and argument challenging the proposed action.
In a letter dated April 12, 2016, appellant argued that she had pain and other symptoms in
both arms which prevented her from physically performing the selected position of receptionist.
She resubmitted a copy of the December 17, 2015 reports of Dr. Hanna.
By decision dated June 8, 2016, OWCP reduced appellant’s wage-loss compensation
effective June 9, 2016 based on her capacity to earn wages in the selected position of
receptionist. It determined that the evidence of record showed that she was vocationally and
physically capable of working in the selected position of receptionist.7 OWCP noted the weight
of the medical opinion evidence regarding appellant’s ability to work as a receptionist rested
with the opinion of Dr. Black, an OWCP referral physician. It noted that appellant’s right
shoulder condition developed after her accepted September 22, 2012 left shoulder injury and was
not a consequence of that work injury. OWCP advised that, therefore, the right shoulder
condition was not to be considered in determining loss of wage-earning capacity.8 It then
applied the principles set forth in the Shadrick decision to calculate the percentage of appellant’s
loss of wage-earning capacity.9
LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.10 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.11 An employee’s actual earnings generally best reflect his or her wage-earning
capacity.12 Absent evidence that actual earnings do not fairly and reasonably represent the
6

OWCP advised appellant that her entitlement to medical benefits would not be affected.

OWCP marked the decision as “corrected” to identify it as replacing another June 8, 2016 decision in the record
which reduced appellant’s wage-loss compensation effective June 8, 2016. It noted that the decision did not affect
appellant’s entitlement to medical benefits related to treatment of her accepted work-related conditions.
7

8

OWCP also indicated that the reports of Dr. Ziegler, Lotman, and Black showed that appellant could work as a
receptionist.
9

See infra note 20. OWCP noted that the receptionist position had average wages of $400.00 per week.

10

James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr., 44 ECAB 157 (1992).

11

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

12

Hayden C. Ross, 55 ECAB 455, 460 (2004).

5

employee’s wage-earning capacity, such earnings must be accepted as representative of the
individual’s wage-earning capacity.13 If actual earnings do not fairly and reasonably represent
the employee’s wage-earning capacity or the employee has no actual earnings, then wageearning capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the employee’s usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances that may affect wageearning capacity in his or her disabled condition.14
OWCP must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her vocational wage-earning
capacity.15 The medical evidence it relies upon must provide a detailed description of the
employee’s condition and the evaluation must be reasonably current.16 Where suitability is to be
determined based on a position not actually held, the selected position must accommodate the
employee’s limitations from both injury-related and preexisting conditions, but not limitations
attributable to post injury or subsequently-acquired conditions.17
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor, Dictionary of Occupational Titles or
otherwise available in the open labor market that fits the employee’s capabilities with regard to
his or her physical limitations, education, age, and prior experience.18 Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service.19 Finally,
application of the principles set forth in the Shadrick decision will result in the percentage of the
employee’s loss of wage-earning capacity.20
ANALYSIS
OWCP accepted that on September 22, 2012 appellant sustained a left shoulder/upper
arm (acromioclavicular) sprain and a complete rotator cuff rupture of her left shoulder.
Appellant stopped work on October 2, 2012. She received disability compensation on the daily
13

Id.

14

5 U.S.C. § 8115(a); Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

15

M.A., 59 ECAB 624, 631 (2008).

16

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.4d (June 2013).
17

N.J., 59 ECAB 171, 176 (2007); id. at Chapter 2.816.4c (June 2013).

18

Id. at Chapter 2.813.7b (February 2011).

19

The job selected for determining wage-earning capacity must be a position that is reasonably available in the
general labor market in the commuting area in which the employee resides. David L. Scott, 55 ECAB 330, 335 n.9
(2004); id. at Chapter 2.816.6.
20

20 C.F.R. § 10.403(d); see Albert C. Shadrick, 5 ECAB 376 (1953).

6

rolls beginning December 11, 2012.21 Appellant underwent OWCP-authorized left shoulder
surgery on February 27, 2013, including arthroscopic subacromial decompression, distal clavicle
excision, and rotator cuff repair, and she received disability compensation on the periodic rolls
beginning December 15, 2013. OWCP reduced her wage-loss compensation effective June 9,
2016 based on her capacity to earn wages in the selected position of receptionist.
On appeal appellant argues that she is overdue for right shoulder surgery and asserts that
she cannot work until this matter is resolved. She claims that OWCP did not adequately consider
reports in which Dr. Hanna, her attending physician, advised that her right shoulder condition
prevented her from working. The Board finds that there is no definite, rationalized medical
opinion linking appellant’s right shoulder condition to the September 22, 2012 work injury or
establishing that her right shoulder condition preexisted the September 22, 2012 work injury.22
The Board notes that OWCP determined, in a July 22, 2015 decision, that appellant failed to
meet her burden of proof to establish that she sustained a right shoulder condition as a
consequence of her accepted September 22, 2012 left shoulder injury. OWCP properly found in
that decision that appellant submitted Dr. Hanna’s June 10, 2015 report discussing her right
shoulder condition, but that Dr. Hanna did not provide an opinion that the right shoulder
condition was related to the accepted September 22, 2012 left shoulder injury.
Appellant later submitted a December 17, 2015 report from Dr. Hanna who indicated that
her accepted September 22, 2012 left shoulder injury created a natural tendency to overuse her
right upper extremity. Dr. Hanna found that this overuse was of sufficient force to aggravate the
degenerative condition in appellant’s right shoulder to the point that she now required medical
treatment for the right shoulder. The Board finds, however, that this report is of limited
probative value regarding the existence of a consequential right shoulder condition because
Dr. Hanna did not provide adequate medical rationale in support of his conclusion on the cause
of the right shoulder condition. The Board has held that a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale.23 Dr. Hanna opined that appellant engaged in overuse
of the right upper extremity, due to her left shoulder condition, which was sufficient to cause the
observed right shoulder condition. However, he did not provide any discussion of the nature of
such overuse or describe the medical process through which overuse could have caused or
aggravated appellant’s right shoulder condition.24

21

Appellant received disability compensation on the periodic rolls beginning December 15, 2013.

22

See supra note 17. With respect to whether appellant’s right shoulder condition preexisted the September 22,
2012 injury, the Board notes that there is no medical evidence of record, in the form of physical examination or
diagnostic testing findings, showing the existence of a right shoulder condition prior to September 22, 2012.
23

C.M., Docket No. 14-0088 (issued April 18, 2014).

24

Therefore, Dr. Hanna’s report is of limited probative value for the further reason that it is not based on a
complete factual and medical history. See E.R., Docket No. 15-1046 (issued November 12, 2015) (finding that a
medical opinion not based on a complete and accurate factual and medical history is of limited probative value on a
given medical question).

7

For these reasons, appellant did not show that her right shoulder condition was sustained
as a consequence of the accepted September 22, 2012 left shoulder injury or preexisted it.
Further the Board finds that OWCP properly determined that appellant’s right shoulder condition
was not relevant in determining the wage-earning capacity as it was a subsequently acquired
condition.25
The Board finds that OWCP has met its burden of proof to justify modification of
appellant’s wage-loss compensation benefits.26 The record establishes that the selected position
of receptionist is suitable.
OWCP received medical evidence showing that appellant was not totally disabled for
work and had a partial capacity to perform work for eight hours per day subject to specified work
restrictions. Appellant’s vocational rehabilitation counselor determined that appellant was
vocationally and medically able to perform the selected position of receptionist and that state
employment services showed the position was available in sufficient numbers so as to make it
reasonably available within her commuting area. The Department of Labor, Dictionary of
Occupational Titles indicates that the selected position of receptionist (DOT No. 237.367-038)
involves receiving visitors, answering telephone calls, and limited typing of documents. The
position was sedentary in nature and required frequent reaching and handling and lifting up to 10
pounds. Appellant’s vocational rehabilitation counselor is an expert in the field of vocational
rehabilitation and OWCP may rely on her opinion regarding reasonable availability and
vocational suitability.27 Appellant failed to submit any evidence or argument showing that she
could not vocationally perform the receptionist position.
A review of the medical evidence of record reveals that appellant is physically capable of
performing the receptionist position. In a January 27, 2016 report, Dr. Black, an OWCP referral
physician, provided an opinion that appellant could perform the physical duties of the selected
position of receptionist. He noted that, upon examination on January 27, 2016, appellant had full
range of motion of her left shoulder and she had 5/5 strength in all the muscle groups of her left
upper extremity. Dr. Black indicated that appellant exhibited an exaggerated pain response to
palpation of her left shoulder.28 His assessment of appellant’s ability to work constitutes the
most comprehensive medical evaluation of record to be obtained around the time of the reduction
of appellant’s compensation in mid-2016. Dr. Black’s assessment that appellant could work as a
receptionist is supported by earlier reports of Dr. Ziegler, an attending physician, and Dr. Lotman
and Dr. Leung, OWCP referral physicians. These reports contained work restrictions that would
have allowed appellant to perform the physical duties of the receptionist position.

25

See supra note 17. See also A.R., Docket No. 15-0447 (issued September 28, 2016).

26

See supra note 10.

27

G.A., Docket No. 13-1351 (issued January 10, 2014).

28

As noted in the above discussion, appellant’s right shoulder condition need not be taken into account when
evaluating her ability to work as a receptionist. However, it should be noted that Dr. Black indicated that
examination of appellant’s right shoulder revealed unremarkable range of motion, no tenderness or gross instability,
and normal strength and tone.

8

Appellant failed to submit sufficient evidence or argument to show that she could not
physically perform the receptionist position, nor did she show that she could not vocationally
perform the position. OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment, age and employment
qualifications, in determining that the position of receptionist represented appellant’s wageearning capacity.29 The weight of the evidence of record establishes that appellant had the
requisite physical ability, skill, and experience to perform the position of receptionist, and that
such a position was reasonably available within the general labor market of her commuting area.
Therefore, OWCP properly reduced appellant’s compensation effective June 9, 2016 based on
her capacity to earn wages in the selected position of receptionist.
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
effective June 9, 2016 based on her capacity to earn wages in the selected position of
receptionist.

29

See Clayton Varner, 37 ECAB 248, 256 (1985).

9

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

